Citation Nr: 1035410	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-21 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1948 to March 
1950 and from January 1951 to October 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified before a VA Decision Review Officer at a 
November 2009 hearing conducted at the RO.  A transcript of the 
hearing is of record.

The Board notes that the Veteran submitted a July 2008 medical 
treatment record related to treatment for chronic obstructive 
pulmonary disease (COPD).  Upon review, the Board finds the 
evidence of record raises the issue of entitlement to service 
connection for COPD, to include as secondary to service-connected 
chronic bronchitis.  As this issue has not yet been adjudicated, 
it is REFERRED to the RO for its consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The Veteran's bronchitis has been asymptomatic throughout the 
entire appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in February 2008.  The 
RO's August 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The August 2007 
notice letter also included notice regarding how VA determines 
the appropriate disability rating and effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The duty to 
notify the Veteran was satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the claims 
file.  All post-service VA and private treatment records and 
reports have also been obtained.  The Veteran has not identified 
any additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to assist the Veteran in 
obtaining records has been satisfied.  The Veteran was afforded a 
VA examination in August 2007.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 F. 
3d 1339, 1341 (Fed. Cir. 2002).  The August 2007 VA examination 
is adequate for rating purposes as it involved a review of the 
Veteran's pertinent medical history and physical evaluation and 
describes current symptomatology related to the disability on 
appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected bronchitis is currently evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6600.  The Veteran asserts his bronchitis has increased in 
severity and, as such, warrants an evaluation in excess of 10 
percent.

Under Diagnostic Code 6600, a maximum 100 percent evaluation is 
warranted where testing reveals FEV-1 of less than 40 percent of 
predicted value; or the ration of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent predicted; 
or maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or cardiac 
catheterization; or episode(s) of acute respiratory failure; or 
requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2009).

A 60 percent evaluation is warranted where testing reveals an 
FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) 40 to 55 percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.

A 30 percent evaluation is warranted where testing reveals an 
FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56 to 65 percent predicted.  Finally, a 10 
percent evaluation is warranted where testing reveals an FEV-1 of 
71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 percent; or 
DLCO (SB) 66 to 80 percent predicted.  Id.

In reviewing the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for bronchitis is not 
warranted at any point in the appeal period.  In this regard, the 
Board observes that the Veteran's service-connected chronic 
bronchitis has been asymptomatic throughout the appeal period.

The Veteran was provided a VA examination in August 2007 to 
determine the current severity of his bronchitis.  The VA 
examiner noted the Veteran's in-service history of pneumonia and 
an intermittent course with remission.  The Veteran indicated he 
was currently receiving no treatment for his bronchitis.  The VA 
examination report notes a history of a productive coughing that 
is intermittent and less than daily, and a history of wheezing 
monthly or less often.  Pulmonary function tests revealed an FEV1 
of 70 percent post bronchodilator, and an FEV1/FVC of 75 percent.

The Board notes that an FEV1 of 70 percent, as demonstrated by 
the Veteran at the August 2007 VA examination, warrants a 30 
percent evaluation.  However, the Board observes the VA examiner 
found that all current respiratory symptoms are not due to the 
Veteran's bronchitis, but rather his tobacco and smoking history.  
See January 2008 VA examination addendum.  Furthermore, the Board 
observes there is no competent evidence of record to support a 
finding that the Veteran's respiratory symptoms are attributable 
to his service-connected bronchitis.  As such, the Board finds 
that the Veteran's service-connected bronchitis does not warrant 
an evaluation in excess of 10 percent based on the pulmonary 
function testing reflected in the August 2007 VA examination 
report, as all current respiratory symptoms are attributable to 
non-service-connected conditions.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence of 
medical evidence that does so).  

The Board acknowledges the Veteran's contentions that his 
service-connected chronic bronchitis warrants an evaluation in 
excess of 10 percent, or that service connection for COPD is 
warranted as secondary to his bronchitis.  However, in 
determining the actual degree of disability, an objective 
examination is more probative of the degree of the Veteran's 
impairment.  Furthermore, the opinions and observations of the 
Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.97 with respect to determining the 
severity of his service-connected chronic bronchitis.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2009).  With respect to COPD, the Board observes this is a 
separate issue over which the Board currently has no 
jurisdiction, and this issue has been referred for adjudication 
in the INTRODUCTION above.

Accordingly, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
bronchitis at any point in the appeal period.  See Hart, supra.  
As such, the benefit of the doubt rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.







ORDER

An evaluation in excess of 10 percent for bronchitis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


